Citation Nr: 1515033	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  10-04 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to an initial rating in excess of 10 percent for chronic cysts.

3.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 2001.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2007 rating decision in which the RO, inter alia, granted service connection for chronic cysts and assigned a 0 percent (noncompensable) rating, effective November 8, 2006 (the date of the claim for service connection); denied service connection for type II diabetes mellitus; and denied a TDIU.  In August 2007 and November 2007; respectively, the Veteran filed a notice of disagreement (NOD) with the denial of a TDIU; and the denial of diabetes, and the assigned disability rating for chronic cysts.  In a January 2010 rating decision, the RO assigned a 10 percent rating for the Veteran's service-connected chronic cysts, effective from the date of the claim (November 8, 2006).  A statement of the case (SOC) was issued in January 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2010.

Because the chronic cysts appeal involves disagreement with the initial rating assigned following the grant of service connection, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In July 2009, the Veteran testified during a  hearing before a Decision Review Officer (DRO).  In April 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the San Antonio satellite office of the Houston RO.  Transcripts of both hearings are of record.

In August 2014, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for further action, to include additional development of the claims.  After accomplishing further action, in February 2015, the AOJ issued a supplemental statement of the case (SSOC), continuing to deny the Veteran's claims.  Subsequently, the Veteran's claims were returned to the Board for further appellate consideration.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's decision on the Veteran's claim for a higher initial rating for chronic cysts is set forth below.  The claims for  service connection for type II diabetes mellitus and for a TDIU are addressed in the remand following the order; these issues and remanded to the AOJ.  VA will notify the Veteran when further action, on his part is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Since the November 8, 2006 effective date of the award of service connection, the Veteran's chronic cysts, diagnosed as hidradenitis suppurativa, has manifested as recurrent episodes of deep inflamed nodules and pus-filled cysts during a prior  12-month period, with treatment by  topical and oral medications, but not requiring  intermittent systemic therapy; less than .  40 percent of the face and neck, and other parts of the body has been affected.

3.   The schedular criteria are adequate to rate the disability under consideration at all pertinent points, and no claim for total disability rating based on individual unemployability (TDIU) due solely to the service-connected chronic cysts has expressly or reasonably been raised as a component of the claim for higher rating. 




CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for chronic cysts are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.16. 4.118, Diagnostic Codes 7827, 7828 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (here, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

A November 2006 pre-rating letter provided pertinent notice to the Veteran in connection with what was then a claim for service connection for chronic cysts.  This letter indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, consistent with Dingess/Hartman.

After the award of service connection, and the Veteran's disagreement with the assigned rating, no additional notice for the downstream initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  However, the January 2010 SOC includes citation to the full rating criteria for evaluating skin disorders,  and included the provisions of 38 C.F.R. § 3.321, governing extra-schedular consideration, the timing and form of which suffices, in part, for Dingess/Hartman.

As for VA's duty to assist, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file include the Veteran's service treatment records (STRs) and VA treatment records.  The Veteran has been provided multiple VA examinations, most recently in November 2014.  The Board finds that this examination is adequate to address the Veteran's claim for a higher rating.  Also of record and considered in connection with the appeal is the transcript of the Board hearing, along with  various written statements provided by the Veteran and his representative, on his behalf.  The Board finds that no further RO action to develop the claim for an increased, initial rating, prior to appellate consideration, is required.

As for the Board hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ, who chairs a hearing, fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

During the Board hearing, the undersigned identified the issues on appeal, to include the matter herein decided.   Also, information was solicited regarding the Veteran's current symptoms, and as to the existence of  any outstanding medical records..  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless, as it is not shown to have prejudiced the Veteran.  Notably, nothing during the hearing gave rise to the possibility that any existing, relevant evidence had been overlooked with regard to the Veteran's claim for higher rating for chronic cysts.  Moreover, the adequacy of the hearing provided has not been challenged.


Finally, in April 2014, the Board remanded the Veteran's claim for an increased initial rating for additional development.  The Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the remand orders with regard to the Veteran's claim for an increased rating, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not necessary under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002)).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claim for a higher  initial rating, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  See also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

A Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as with respect to the issue of a higher rating for chronic cysts for the time period at issue in the instant case, evaluation of the medical evidence since the effective date of the award and consideration of the appropriateness of "staged ratings" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

The Veteran contends that a higher rating for his service-connected chronic cysts is warranted due to subjective complaints of functional effects on his ability to perform activities of daily living.

The initial rating for the Veteran's chronic cysts was assigned under hyphenated Diagnostic Codes 7827-7828 for erythema multiforme, and toxic epidermal necrolysis; and acne.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2014).

Under Diagnostic Code (DC) 7827, erythema multiforme and toxic epidermal necrolysis can be rated at a 60 percent rating for recurrent debilitating episodes occurring at least four times during the past 12-month period despite ongoing immunosuppressive therapy.  A 30 percent rating is assigned for recurrent episodes occurring at least four times during the past 12-month period,  requiring intermittent systemic immunosuppressive therapy.  A 10 percent rating is assigned for recurrent episodes occurring during the past 12-month period that respond to treatment with antihistamines or sympathomimetics, or one to three episodes occurring during that past 12-month period requiring intermittent systemic immunosuppressive therapy.  Additionally, erythema multiforme and toxic epidermal necrolysis can alternatively be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DC 7801-7805), depending upon the predominant disability.  38 C.F.R. § 4.118, DC 7827.

Under DC 7828, a 30 percent rating is assigned for deep acne, defined as deep inflamed nodules and pus-filled cysts, covering more than 40 percent or more of the face or neck.  A 10 percent rating is assigned for deep acne affecting less than 40 percent of the face and neck, or deep acne affecting areas other than the face and neck.  Additionally, acne can alternatively be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DC 7801-7805), depending upon the predominant disability.  38 C.F.R. § 4.118, DC 7828.

Under DC 7806, a 60 percent rating is assigned for dermatitis or eczema covering more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, or if the affected area requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  A 30 percent rating is assigned if 20 to 40 percent of the body or 20 to 40 percent of the exposed areas are affected, or if the affected area requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 10 percent rating is assigned if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of the exposed areas are affected; or the affected area requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  Additionally, dermatitis or eczema can alternatively be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DC 7801-7805), depending upon the predominant disability.  38 C.F.R. § 4.118, DC 7806.

In December 2006, the Veteran underwent  VA examination in connection with his claim for service connection.  During the examination, the Veteran reported that he had cysts in his groin, and previously had a cyst behind his left ear that was incised and drained in 1992.  The examiner noted that, over the last 12-month period, the Veteran's primary care provider used antibiotics to control his cysts.  The examiner noted no systemic symptoms, malignancies, or benign neoplasms of the skin.  While no cysts were noted during the exam, the examiner noted well-healed scars where previous cysts had been removed or drained.

In March 2007, the Veteran was seen at the Wilford Hall Medical Center at Lackland Air Force Base.  He was diagnosed with a pilonidal cysts disease.  The Veteran underwent surgery to incise and drain a cyst.

In October 2007, the Veteran was seen again at Wilford Hall Medical Center for his chronic cyst condition.  The physician noted that the Veteran was placed on doxycycline, benzoyl peroxide wash, and Duac topical gel.  The Veteran complained of debilitating pain that impeded his ability to function, with walking becoming very uncomfortable.  The physician noted a tender, new lesion in the left axilla.  The physician also noted a few scattered 2 millimeter to 5 millimeter hyperpigmented pitted scars on the axilla, with a 4 millimeter red pustule/nodule.  The examiner also noted a similar lesion on the left back.  Finally, the physician noted scarring from prior incision and drainage procedures on the medial upper thigh/groin.

In April 2008, the Veteran was given another VA examination to address his chronic cysts.  The examiner noted that the Veteran had recently undergone another incision and drainage procedure at Wilford Hall Medical Center in January 2008, and that the Veteran's lesions were recurrent and active.  Additionally, the examiner noted two lesions on the Veteran's abdomen during examination.  The examiner noted that the Veteran's chronic cysts did not interfere with his occupational or daily living activities.  Finally, the examiner noted that the Veteran's chronic cysts were, at that time, controlled with daily medication, including doxycycline, Vibramycin, benzoyl peroxide, and Duac topical gel.

The Veteran's VA treatment record show ongoing treatment for the chronic cyst condition.  In July 2008, the Veteran's diagnosis was noted as hidradenitis/pilonidal cysts.  The physician noted that the Veteran's last painful lesion was two weeks prior, and that the Veteran has undergone pilonidal surgery on the super gluteal area twice.  The physician also noted that the Veteran had received a intralesional Kenalog (a corticosteroid) injection in March 2008, and that the lesion had resolved.  Upon examination, no acute or chronic lesions were noted, although mild to moderate intertriginous scarring and two sub-acute healed papules with post-surgical scars were noted in the supragluteal region.  At that time, the Veteran did not report any pain.

In December 2010, the Veteran was seen complaining of lesions on his face.  The Veteran stated that he would get new bumps regularly on his face, chest, and behind his ears, and sometimes in his groin and on his scrotum, and that these bumps extrude pus.  Additionally, the Veteran complained about the scarring.  Upon examination, multiple deep, open comedones, and mild to moderate "ice pick and box car" scarring on the tip of the nose and left temple/zygomatic cheek were noted.  The physician noted no inflammatory papules or pustules and no active cysts or nodules seen.  The armpits showed no acute or chronic lesions, but did have two pitted scars on the right.  The groin area showed mild intertriginous scarring, and one double comedone one the right groin crease.  Additionally, post-surgical scars were noted, but no active lesions.  Finally, multiple firm, non-inflamed 5 millimeter papules were noted on the scrotum.  The examiner noted that the Veteran's scarring was very difficult to treat.

During his April 2014 hearing before the undersigned, the Veteran stated that the cysts in his groin-area itch constantly and that they flare-up usually once a month.  The Veteran stated that when they flared-up, it felt as though someone was sticking a knife in him, and that he could barely get up or walk.  The Veteran stated that he used the topical cream as directed by his dermatologist at Wilford Hall Medical Center, as well as Minocycline.  The Veteran also stated that his cysts will frequently extrude blood and pus.

In September 2014, the Veteran was seen by VA for an evaluation and drainage of a cysts in the left groin region.  The Veteran stated that his discomfort level was a nine out of ten.  The examiner noted that, from the left medial proximal thigh almost to the groin there is a 2 by 3 centimeter area of fluctuance, erythema, and induration; in addition, multiple scars were noted previous abscesses.  An ultrasound revealed a small 8 millimeter by 6 millimeter anechoic circle lesion with scattered internal echogenic foci.

Following the Board remand, the Veteran underwent another VA examination in November 2014.  The Veteran was diagnosed with hidradenitis suppurativa located primarily in the groin region, but occasionally occurring on the back, buttock, and chest.  The Veteran reports recurrence every two to three month, with his most recent flare-up the prior month.  He complained that his chronic cysts caused him problems with walking and sitting.  The examiner noted the Veteran's use of Clindamycin topical solution, benzoyl peroxide wash, and Duac topical gel.  As noted during the April 2014 hearing, the Veteran was on Minocycline, but it caused numerous side-effects, include nausea, headaches, drowsiness, and vomiting.  The Veteran stated he would undergo an incision and drainage procedure about once a year due to the severity of this cysts.  The examiner noted severe effects on the following activities of daily living: walking, exercise, and sitting.

On examination, the examiner noted no scarring or disfigurement to the head, face, or neck.  Additionally, the Veteran was not found to have any benign or malignant skin neoplasms, and the examiner noted no systemic manifestations of the chronic cysts.  The examiner noted constant/near-constant treatment, including topical and oral medications, but no treatment for exfoliative dermatitis or papulosquamous disorders.  There were no debilitating or non-debilitating episodes due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  The examiner stated that the Veteran's chronic cysts were not visible, and that they affected less than 40 percent of the face, as well as and other parts of the body.  Additionally, the examiner stated that, while examination did show bilateral inguinal area with intertriginous scarring, two inflammatory papules, and one pustular acne lesion on the left groin region, less than 5 percent of the total body surface and less than 5 percent of the exposed body surface was affected.  The examiner also found that the Veteran's chronic cysts did not impact his ability to work.

Considering the collective medical and lay evidence discussed above, the Board finds that at no point during the appellate period has the Veteran's chronic cysts warranted a rating in excess of 10 percent.  

While the Veteran's treatment records detail frequent treatment for chronic cysts, including multiple incision and drainage procedures, nothing in the treatment records show that the Veteran has required intermittent systemic immunosuppressive therapy.  In fact, the Veteran has only ever been prescribed Minocycline, Vibramycin, Clindamycin, doxycycline, benzoyl peroxide wash, and Duac topical gel.  Thus, a higher rating under DC 7827 is not assignable.

A higher rating under DC 7828 also is not assignable  because the November 2014 examiner found that the Veteran's cysts did not cover 40 percent or more of his face and neck.  In addition, none of the Veteran's treatment records or prior VA examinations found that the Veteran's cysts covered more than 40 percent of his face or neck.  Finally, regarding DC 7806, the Veteran's chronic cysts were noted as covering less than 5 percent of his total body and less than 5 percent of the exposed area.  Furthermore, and as stated previously, the Veteran was never placed on immunosuppressive therapy and, while the Veteran's treatment records note a intralesional Kenalog injection in July 2008, that is the only mention of corticosteroids in the Veteran's treatment records.  Thus, there is no evidence of systemic therapy for a total duration of six weeks or more, but not constantly, during any 12-month period.

The Board has also considered whether, alternatively, any higher rating is assignable based residual scarring under DCs 7800, 7801, 7802, 7804, or  7805.  However, DC 7800 is unavailing as there is no evidence that the Veteran has burn scar or other scar with at least one characteristic of disfigurement, as defined under that code, affecting his head, face, and neck.  Similarly, no increased rating is warranted under DC 7801 or 7804, as the evidence does not show that the Veteran has scars that are deep and nonlinear, or that are unstable or painful.  With regard to DC 7802, there is no indication that the Veteran's scarring covers an area of 929 square centimeters.  Finally, DC 7805 does not apply, as the Veteran scars have no other disabling effects not considered by DC 7800-7804.  Accordingly, the Board finds that no rating in excess of the currently-assigned 10 percent may be awarded under DC 7800, 7801, 7802, 7804, or 7805.

The Board acknowledges the Veteran's claim that his chronic cysts cover more than 60 percent of his face.  See March 2015 Statement in Support of Claim.  The Board, however, ascribes negligible probative value to such statement.  Notably, there is no objective medical evidence to support the Veteran's contention.  Moreover, the statement appears to be one made in self-interest.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)] (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any pertinent point, the Veteran's chronic cysts has reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(cited in the January 2010 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).
If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.  § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 111.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's chronic cysts at all pertinent points.  The rating schedule fully contemplates the symptoms associated with the Veteran's chronic cysts, and there are no additional symptoms of his disability that are not addressed by the rating schedule.  See 38 C.F.R. § 4.118, DC 7828.  The Board has also considered the resultant scarring from his chronic cysts, and all symptoms noted in the record are considered by the relevant rating criteria.  See 38 C.F.R. § 4.118, DC 7800-7805.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected chronic cysts.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability, and the Board need not proceed to consider the second factor, viz., whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, the Veteran's chronic cysts are appropriately rated as a single disability  As this case does not involve evaluation of multiple disabilities, the holding in Johnson is inapposite here.

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are  not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board further notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As discussed in the Remand, below, the Veteran has perfected an appeal of the denial of a TDIU, (considered on the basis of all service-connected disabilities), and that matter is being further developed.  However, pertinent to the current claim, there is no evidence or argument indicating that the Veteran's chronic cysts, alone, renders the Veteran actually or effectively unemployable.   As such, no claim for a TDIU due to the disability under consideration has been raised as a component of the higher rating claim, and need not be addressed in conjunction with such claim.  
For all of the foregoing reasons, the Board finds that there is no basis for staged rating of the disability under consideration, pursuant to Fenderson, , and that the claim for higher rating for chronic cysts must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However,, as the preponderance of the evidence is against assignment of any higher rating at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§  3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

An  initial rating in excess of 10 percent for chronic cysts is denied.


REMAND

Unfortunately, the Board finds that further AOJ action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliances with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board previously remanded the  claims for service connection for type II diabetes mellitus and for a  TDIU for medical development.

With regard to the claim for service connection for diabetes mellitus, the Board instructed the VA examiner to opine as to the etiology of the Veteran's diabetes mellitus.  The VA examiner was instructed to specifically address the Veteran's claims of frequent urination while in service, the results of a July 2001 VA pre-service discharge examination that included a glucose reading of 111, and an August 2001 letter in which the Veteran was advised to consult with his primary care physician regarding the July 2011 glucose reading.  In November 2014, the Veteran was afforded a VA examination.  However, the examiner apparently did not locate this document, as she discussed a reading from February 2000, but not the July 2001 reading identified by the Board.  In addition, the examiner did not address the relevance of the Veteran's lay statements concerning frequent urination while in service in her opinion.

Also in the prior remand, pertinent to the claim for a TDIU, the Board also requested medical comment addressing the combined functional effects of all  the Veteran's service connected disabilities.  The November 2014 examiner addressed the functional effects caused by each disability, and even discussed the functional limitations caused by multiple disabilities in separate groupings.  For example, the examiner discussed the combined effects of the Veteran's service-connected temporomandibular joint dysfunction, chronic, sinusitis, and scars as a separate and distinct group and set of functional limitations.  However, the examiner did not address combined functional effects of all the e Veteran's service-connected disabilities on his on his activities of daily living, to include employment.  For these reasons, the Board finds that there has not been substantial compliance with the previous remand directive as to these claims., necessitating another remand..  Stegall, supra.
Prior to arranging to obtain further medical opinions on these claims,  to ensure that all due process requirements are met and the record is complete, the AOJ should obtain and associate with the claims file any outstanding, pertinent records, to include outstanding VA treatment records.  Notably, as VA treatment records dated through October 2014 have been associated with the claims file, the AOJ should obtain records of VA treatment since that date.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In this regard, in a March 2015 statement, the Veteran indicated that there may be outstanding treatment records concerning his diabetes mellitus.  Therefore, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records-to include from his doctor in Evansville, Indiana (referenced in the March 2015 statement).

Accordingly, these matters are REMANDED for the following action:

1.  Obtain any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since October 2014.  Follow the provisions of 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities in procuring such records.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records-particularly, treatment records from the doctor in Evansville, Indiana (identified in the March 2015 statement).

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available record and/or responses from each contacted entity are associated with the claims file, arrange to obtain an addendum opinion from the VA examiner who conducted the November 2014 VA examination.

If the November 2014 examiner is not available, document that fact in the claims file, and obtain an opinion, based on review of the claims file (to the extent possible), from another, appropriate medical professional.  Only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of a competent medical professional.

The contents of the entire claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/report must reflect full consideration of the Veteran's documented medical history and assertions.

In rendering the noted findings/opinion, the examiner should consider and discuss all pertinent medical and lay evidence, to include the hearing testimony of the Veteran.  The examiner must provide all examination findings, along with a complete, clearly-stated rational for the conclusions reached.

Diabetes Mellitus-With regarding to the Veteran's diabetes mellitus, the examiner should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's type II diabetes mellitus had its onset during service or was otherwise incurred in service.

In doing so, the examiner should comment on the significance, if any, of the Veteran's assertion that he experienced frequent urination during service, which he is competent to report.  Additionally, the examiner should discuss the results of the July 2001 VA pre-discharge service examination showing the Veteran's glucose level as 111, as well as the August 2001 letter from the examiner recommending that the Veteran follow up with his primary care physician.

TDIU-With regard to the evaluation of all service-connected disabilities, the examiner must describe the functional effects of the Veteran's service-connected disabilities on his activities of daily living, to include employment.  Specifically, the physician should provide comment as to the functional effects of each service-connected disability (if not previously provided), as well as the combined functional effects of all service-connected disabilities on the Veteran's ability to perform the mental and/or physical acts requirement for employment.

In addressing the above,  the examiner should consider and discuss the impact/significance of associated medications, as well as the Veteran's education and workplace skills, but not the Veteran's age or distinguishable impairment from any nonservice-connected disorder(s).  

All examination findings, along with complete, clearly-state  rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any other notification and/or development action deemed warranted by the VCAA, adjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.

7.  If any  benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


